                       Case 18-50699-LSS           Doc 17      Filed 12/13/18        Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     )   Bankruptcy Case No.: 16−10971−LSS
VRG Liquidating, LLC                                       )   Bankruptcy Chapter: 11
      Debtor                                               )
__________________________________________                 )
SC Liquidating 2, LLC                                      )
Sport Chalet, LLC                                          )
      Plaintiff                                            )   Adv. Proc. No.: 18−50699−LSS
      vs.                                                  )
XPO Last Mile, Inc.                                        )
      Defendant                                            )

                      ORDER ASSIGNING ADVERSARY PROCEEDING TO MEDIATION
                                   AND APPOINTING MEDIATOR

       Pursuant to this Court's Standing Order dated April 7, 2004, RE: Procedures in Adversary Proceedings, SC
Liquidating 2, LLC , Plaintiff(s) and the above named Defendant(s) (collectively, the "Parties"), are directed to
mediation to attempt to resolve disputes by and between the Parties relative to the above−captioned adversary
proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for a date to be determined ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court, or as indicated in the Stipulation to
Appoint a Mediator; and it is further
       ORDERED that:
           (a) If the parties have stipulated to entry of this order, Ian Connor Bifferato , who has been selected by the
parties is appointed the mediator in this adversary proceeding; or,
           (b) If the parties have not stipulated to entry of this order, the court appoints , who is a mediator from the
Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the mediator in this
adversary proceeding; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that all deadlines as defined in the Scheduling Order entered 10/2/2018 shall apply.



Date: 12/13/18
                                                                                    Laurie Selber Silverstein
                                                                                       Bankruptcy Judge
(VAN−447)
